Citation Nr: 1828416	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-60 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the right great toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to April 1961 and from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In August 2017, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) to arrange for a video conference hearing the Veteran had requested.

In March 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's traumatic arthritis of the right great toe has been rated 10 percent disabling, effective from the date service connection was established on April 24, 2014.  In written statements and oral testimony, he indicated his belief that at least a 20 percent rating is warranted for his disability and described worsening symptoms since his last VA examination.  For example, he reported having flare-ups once or twice weekly involving increased pain and stiffness and having more toe pain during times when he is not wearing flat-soled shoes.  He also described increased pain when going inside from the cold.

Based on the evidence suggesting the Veteran's right great toe symptoms have worsened, the Board finds the appeal must be remanded for further development.  Specifically, the AOJ should arrange for the Veteran to undergo further VA examination.  In addition, at his hearing, the Veteran described ongoing VA treatment for his right great toe and indicated that he was last treated within the last six months.  A review of the record indicates that the most recent VA clinical records are dated in November 2016.  Therefore, the AOJ should obtain any ongoing treatment records from the Providence and Bay Pines VA Medical Centers (VAMCs) pertinent to the Veteran's right great toe disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain ongoing treatment records pertinent to the Veteran's right great toe disability from the Providence VAMC dating since November 2016 and from the Bay Pines VAMC since February 2015.

2.  Arrange for the Veteran to undergo a VA examination for evaluation of his traumatic arthritis of the right great toe.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be accomplished and the reports of such must be associated with the examination report.

The examination should be conducted in accordance with the current disability benefits questionnaire (DBQ) for foot conditions.  The examiner must address the frequency, duration, characteristics, severity, and functional loss due to any flare-ups of the right great toe.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claim for an initial rating in excess of 10 percent for traumatic arthritis of the right great toe.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




